Citation Nr: 1435127	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  10-34 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for varicella.

3.  Entitlement to service connection for anemia. 


WITNESSES AT HEARING ON APPEAL

The Veteran and T.D.


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1990 to December 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Board remanded the case in April 2013.

In September 2011, the Veteran presented sworn testimony during a Travel Board hearing in Chicago, Illinois, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In a April 2014 rating decision, the Appeals Management Center (AMC) granted service connection for spinocerebellar ataxia type 3 (claimed as vertigo), right shoulder acromioclavicular joint with impingement, residual disability of a medial gastrocnemius tear, gastroesophageal reflux disease (GERD), and cyclic neutropenia with infectious mononucleosis and cytomegalovirus.  These grants of service connection are considered to be full grants of the benefits on appeal for the GERD, neutropenia, mononucleosis, cytomegalovirus, right knee, right shoulder, and vertigo claims.  These claims are no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 115 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

The issue of entitlement to service connection for anemia addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on her part is required.




FINDINGS OF FACT

1.  The Veteran's currently diagnosed right ankle disability, to include thickening of the posterior and anterior tibiofibular ligament and peroneal retinaculum and tenosynovitis of the peroneus longus tendon, is likely the result of her active service.

2.  Two pock marks on the Veteran's back are the likely residuals of an in-service varicella infection.


CONCLUSIONS OF LAW

1.  A right ankle disability, to include thickening of the posterior and anterior tibiofibular ligament and peroneal retinaculum and tenosynovitis of the peroneus longus tendon, was incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

2.  Two pock marks on the back (claimed as a residual of a varicella infection) were incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Veteran's claims for service connection for a right ankle disability and varicella are being granted herein, any error related to the VA's duty to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

A review of the Veteran's claims file reflects that she has been diagnosed with thickening of the posterior and anterior tibiofibular ligament and peroneal retinaculum and tenosynovitis of the peroneus longus tendon.  She also has two pock marks on the back.  See VA examination reports, December 2013, January 2014.  Additionally, her service treatment records show treatment for a right ankle sprain (July 1992) and varicella (July 1993).  As such, the first and second elements of Shedden/Caluza are met for the right ankle and varicella claims.

The December 2013 orthopedic VA examiner observed that the Veteran's right ankle symptoms were not mirrored in the left ankle and opined that these symptoms were the result of her right ankle injury in service.  There is no medical evidence to conflict this opinion.   Additionally, the December 2013 dermatological VA examiner indicated that the Veteran had two pock marks on her back as a result of her in-service chicken pox.  Although the infectious disease VA examiner noted that the Veteran had no residuals, the Board finds that these pock marks do constitute residuals of the in-service illness.  It is also noteworthy that service connection is established for spinocereballar ataxia and cyclic neutropenia with infectious mononucleosis and cytomegalovirus.  As such, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current right ankle disability and varicella residuals are related to her in-service right ankle sprain and varicella diagnosis.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and her claims for service connection for a right ankle disability and residuals of varicella are granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to service connection for a right ankle disability, to include thickening of the posterior and anterior tibiofibular ligament and peroneal retinaculum and tenosynovitis of the peroneus longus tendon, is granted.

Entitlement to service connection for two pock marks on the back is granted.


REMAND

The Board remanded the Veteran's claims for service connection in April 2013 for further development, including obtaining any outstanding relevant VA treatment records and SSA records.  The AMC obtained SSA records in August 2013.  A fax cover accompanying the SSA records indicated that all treatment records were from the VA.  Despite this evidence of outstanding relevant VA treatment records, none have been associated with the electronic claims file.  As these outstanding treatment records may show a current diagnosis of anemia, the case must be remanded to obtain all outstanding VA treatment records in compliance with the Board's April 2013 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); see also 38 C.F.R. § 3.159 (2013).

Accordingly, the case is REMANDED for the following actions:

1.  Copies of all outstanding VA treatment records from the Chicago VA Medical Center, and any other VA facility identified by the Veteran, should be obtained and added to the claims folder.  All attempts to obtain these records must be documented in the claims file.

2.  After completing the above action, the Veteran's claim of entitlement to service connection for anemia should be readjudicated.  If the claims remains denied, a supplemental statement of the case should be provided to the Veteran.  After she has had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


